Citation Nr: 1602509	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO. 08-37 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD), to include as secondary to pes planus.

2. Entitlement to service connection for a left foot disability, to include DJD, plantar fasciitis and a calcaneal spur of the left heel, to include as secondary to pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded the issues on appeal for additional development in September 2011 and February 2015. The requested notice, records and examinations having been provided or obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in November 2010. A transcript of the hearing is associated with the electronic claims files.

The Veteran initially also perfected appeals as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, pes planus, a respiratory disability, vision loss, type II diabetes mellitus, hypertension, left and right ingrown toenails and toenail fungus, and a loss of wisdom teeth. The December 2011 Board decision denied or dismissed the claims of service connection for loss of wisdom teeth, tinnitus, vision loss, hypertension, type II diabetes mellitus, and a respiratory disorder. This decision was not appealed and is thus final, and as such these issues are no longer on appeal. Further, during the appeal service connection for bilateral hearing loss, pes planus, and right and left foot ingrown toenails and fungal infections were granted. As these decisions constituted a full grant of the benefit sought on appeal, these issues are also no longer on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, in accordance with the February 2015 Board remand VA provided a medical examination in April 2015. The examiner indicated that it was less likely than not that the Veteran's right knee disability was proximately due to or the result of his bilateral pes planus, as the pes planus was not responsible for his antalgic gait. However, when rendering secondary service connection opinions the examiner must specifically address the issue of whether the claimed disability was aggravated by the service connected disability. As aggravation was not specifically addressed, the opinion is inadequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Thus, the Board must remand the claim so that an addendum opinion addressing aggravation can be provided.

Further, during his hearing the Veteran's representative indicated that the Veteran's left foot condition, which was separately claimed from the pes planus, was "possibly due to flat feet." See November 2010 Hearing Transcript at 9. As service connection for pes planus is now in effect, and in an effort to consider all potential theories of entitlement, the issue of entitlement to service connection for a left foot disability as secondary to pes planus has been raised by the record. See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000). As such, the claim must be remanded for an addendum opinion concerning secondary service connection. 
Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the April 2015 VA examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be made reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

Concerning the right knee disability:

a) Is it at least as likely as not (a fifty percent probability or greater) that the right knee disability was caused by the service-connected pes planus?

b) If the pes planus did not cause the right knee disability, is it at least as likely as not (a fifty percent probability or greater) that the right knee disability was aggravated (permanently worsened beyond its natural progression) by the pes planus?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of right knee disability by the service-connected pes planus.

Concerning the left foot disability:

a) Is it at least as likely as not (a fifty percent probability or greater) that the left foot disability, to include DJD, plantar fasciitis and a left heel calcaneal spur, was caused by the service-connected pes planus?

b) If the pes planus did not cause the left foot disability, is it at least as likely as not (a fifty percent probability or greater) that the left foot disability, to include  DJD, plantar fasciitis and a left heel calcaneal spur, was aggravated (permanently worsened beyond its natural progression) by the pes planus?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of left foot disability by the service-connected pes planus.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




